DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. At least the independent claims have been amended to change the scope of the claimed invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noble Woo on 2/16/2021.
The application has been amended as follows: 
Claim 11, lines 6-7: “a detection an object” is corrected to read “a detection of an object”;
Claim 11, line 8: “a subarray controller to configured control” is corrected to read “a subarray controller configured to 
Claim 11, line 14: “performing one or more actions” is replaced with “controlling the plurality of subarrays of the metastructure antenna via the subarray controller”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art seems to disclose processing radar measurements using neural networks to identify a detected object. Claims 1, 11, and 17, however, require using a neural network to control the metastructure antenna of the radar detection unit. 
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newly discovered references are cited on the attached PTO-892 because they nominally disclose the use of a neural network to: optimize a beam pattern ([0057] of US 2019/0036213 A1 to Russell et al.); determine beamforming coefficients ([0021] and [0056] of US 2012/0064841 A1 to Husted et al.); and determine a favored beam orientation ([0034] of US 2006/0232468 A1 to Parker et al.). However, none of these discloses use of the neural network in sufficient detail to read on the claimed features mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662